Citation Nr: 1531729	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-00 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This case has since been transferred to the Atlanta, Georgia VARO.  

The Veteran testified before the undersigned at an August 2014 hearing at the RO.  A transcript has been associated with the file.

The Board remanded the case in October 2014 to obtain outstanding service records and afford the Veteran a VA medical opinion.  The case has now been returned to the Board.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the evidence of record indicates that his residuals of prostate cancer were incurred in, or as the result of military service.


CONCLUSION OF LAW

The Veteran's residuals of prostate cancer were incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claim of entitlement to service connection for residuals of prostate cancer is granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

The Veteran asserts he is entitled to service connection for residuals of prostate cancer.  Specifically, he claims he developed prostatitis during service and continued to suffer from prostatitis following service, which led to his eventual diagnosis of prostate cancer in 1997.  For the reasons that follow, the Board concludes that service connection for residuals of prostate cancer is warranted.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker, supra (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  Malignant tumors and/or cancers are qualifying chronic disease.  Id.  As a result, service connection for prostate cancer via the demonstration of continuity of symptomatology is applicable in the present case.

The Veteran's service treatment records (STRs) do not reflect any complaints or treatment for prostatitis or prostate cancer.  March 1970 and November 1971 physical examinations note a normal genitourinary system, and in the corresponding Reports of Medical History, the Veteran denied frequent or painful urination.  Treatment records dated April 1971 show the Veteran was treated for complaints of fever, chills, sore neck and sore low back, malaise, slight headache, and sore throat.  He was diagnosed with "paryngitis viral organism undetermined, acute" and "observation medical for mumps, no disease found."

An August 1997 letter from Dr. F.C. states that the Veteran underwent a radical prostatectomy, bilateral ileal node dissection for a carcinoma of the prostate and was ill following surgery.

At his August 2014 hearing, the Veteran testified, through his representative, that his prostate symptoms began in service and he was treated for prostate problems within a year of discharge.  The Veteran testified that during service he was admitted to the hospital for 4 days with an unknown disease and symptoms of fever and urinary frequency.  He stated his symptoms continued and he began experiencing leakage, which was related to his prostate by a medical professional.  He reported ongoing treatment for prostate issues, until his ultimate diagnosis of prostate cancer.

In two September 2014 letters, Dr. M.F. with Urological Associates of Savannah recounted the extensive treatment he and his medical partners provided to the Veteran following his discharge from service.  Specifically, Dr. M.F. noted treatment for prostatitis beginning in November 1972, and continuing throughout the 1970s.  

In a letter dated October 2014, Dr. M.F. reported that beginning in November 1972, the Veteran was treated by his practice for complaints of back pain, frequency, dysuria, hematuria and urgency.  Dr. M.F. noted the Veteran reported that the pain began in 1970 while he was on military duty and at that time his symptoms included fever and chills.  According to the letter, the Veteran was treated several times in the 1970s for prostatitis, urethral discharge, and hematuria with clots, leading to a cystoscopy procedure that revealed chronic and acute prostatitis.  Treatment continued through the 1980s for hemorrhagic prostatitis, hematuria with clots, and through the 1990s for hematospermia, boggy prostate, and an eventual diagnosis of prostate cancer in 1997.  Dr. M.F. stated that patients with chronic prostatitis were at an increased risk of prostate cancer, and opined that the Veteran's chronic prostatitis dating to 1970 was in part responsible for his development of prostate cancer.

In February 2015, the Veteran underwent an examination with a VA physician.  The examiner noted a June 1997 diagnosis of prostate cancer, presently in remission, as well as a radical prostatectomy.  The report noted the Veteran suffered from a voiding dysfunction and erectile dysfunction as the result of the radical prostatectomy.  The examiner opined that it was less likely as not that the Veteran's prostate cancer and residual conditions were caused by, or related to active service.  The examiner cited the lack of urinary complaints, or diagnosis or treatment for prostatitis in the Veteran's STRs, although the Veteran reported experiencing urinary frequency during service and treatment in a German hospital.  The report cites the letter from Dr. M.F. noting the Veteran received treatment for prostatitis from the 1970s through 1990s, and opining that patients with chronic prostatitis are at an increased risk of prostate cancer.  The examiner stated this opinion was not fully accepted by the medical community since there are articles that support this conclusion, and an "equal number" of studies that refute it.  The examiner reported there was no conclusive study or report stating that prostatitis leads to the development of prostate cancer, and cited an article from the Journal of the National Cancer Institute showing that studies conducted in 1999 and 2000 did not link prostatitis and prostate cancer, as well as a 2001 study from Human Gene Therapy in which prostate cancer was treated by raising the presence of immune cells in the gland.  The examiner concluded by noting the Veteran was not diagnosed with prostate cancer until 27 years after release from service. 

Though the February 2015 VA medical report determined that the Veteran's prostate cancer was not related to his chronic prostatitis, the Board finds the October 2014 letter from Dr. M.F. to be equally credible.  Dr. M.F. has treated the Veteran since the early 1970s, and he specifically recalls the Veteran reporting the onset of his symptoms occurring in service.  Dr. M.F. has indicated that the Veteran began treatment for prostate problems as early as November 1972, a mere 10 months after the Veteran's discharge from service.  Dr. M.F. noted the increased risk of prostate cancer for patients with chronic prostatitis, and specifically concludes the Veteran's chronic prostatitis contributed to his development of prostate cancer.  While the VA examiner reaches the opposite conclusion, he admits in his opinion that there are an equal number of medical publications both in favor and against the proposition that patients with chronic prostatitis are at an increased risk of prostate cancer.  Though the VA examiner cites medical studies which found no link between prostatitis and prostate cancer, he acknowledges the existence of medical articles supporting such a relationship.  The record need not reflect "full acceptance" from the medical community or "conclusively" that a relationship exists between prostatitis and prostate cancer.  Rather, the standard of proof is that the evidence is in relative equipoise (i.e., evenly balanced for and against the claim).  See 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The Board finds that that standard has been met in this case.  Accordingly, the Board resolves reasonable doubt in favor of the Veteran and finds that service connection for residuals of prostate cancer is warranted.  


ORDER

Entitlement to service connection for residuals of prostate cancer is granted. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


